ON PETITION FOR REHEARING.
On January 25, 1924, the following opinion was filed:
Stone, J.
Respondents’ petition for rehearing has received attention which we have attempted to make thorough-going. As a result, the conclusion expressed in the former opinion is confirmed rather than weakened, and the petition is denied.
The point is made that the original opinion does not review the Minnesota cases. That is a proper criticism and the omission is one which we are glad to rectify. The cases to which our attention has been invited are: Weicher v. Cargill, 86 Minn. 271, 90 N. W. 402; Landro v. Great North. Ry. Co. 122 Minn. 87, 141 N. W. 1103; Farmer v. Stillwater Water Co. 108 Minn. 41, 121 N. W. 418; Klampe v. Klampe, 145 Minn. 404, 177 N. W. 629, and Eriksson v. Boyum, 150 Minn. 192, 184 N. W. 961.
These cases are not of the slightest assistance to respondents. In none of them was the constitutional question presented and in none of them was there opportunity for it being urged as conclusive one way or the other. In Weicher v. Cargill the proceeding was by the attorneys against both the plaintiff (their client), and the defendant, to enforce their lien on money remaining in the defendant’s hands after a settlement, negotiated directly between the parties and without the intervention of the complaining attorneys. It was clearly a proceeding to enforce a charging lien, and, therefore, in its very essence, of equitable cognizance, and not of right triable by jury.
*387Landro v. Great Northern Ry. Co. was a summary proceeding by client against attorney. The decision contains a most helpful statement by Mr. Justice Dibell, explaining the right of the client to proceed summarily, if the client elects, against the attorney. It ought to be too clear for comment, that in any proper case the client may waive his action at law and proceed summarily against the attorney. G. S. 1913, § 4956.
In Farmer v. Stillwater Water Co. the proceeding was by the attorney to enforce his lien on a verdict, the case having been settled after verdict directly between the parties, the plaintiff agreeing to protect the defendant against the attorney’s lien, which both parties recognized. This also was purely a proceeding to enforce a charging lien and was properly conducted along equitable lines, although there was a trial by jury. The case would have been very different had the money been paid into the attorney’s hands as in the instant case. In that situation it is not to be doubted that the client would have had an election of remedies as between an action at law for the money and the procedure under the statute.
Klampe v. Klampe in its final phase was another proceeding wherein the elient elected the summary procedure and therefore it is not particularly relevant here.
Eriksson v. Boyum was in part an independent action by attorney against client to recover for legal services and to have the amount of the recovery declared a lien upon certain corporate stock. The services were rendered under a contract whereby, in case of disagreement, the question of the value of the attorney’s services was to be submitted to the court, to be ascertained and determined accordingly “in the action at the end of the litigation.” That agreement was held a binding one, conferring upon the court jurisdiction to determine the question so agreed to be submitted to it. It is true that in that case it was remarked that, under its special circumstances, “the special contention that the client is thus wrongfully deprived of a jury trial is without substantial merit.” Of course, it was without merit because he himself had agreed to have the issue tried by the court without a jury. The additional comment is that “similar proceedings, had in the main action, to determine the attor*388ney’s compensation for services rendered therein, have often been entertained by the court on the petition of the attorney, in the absence of contract stipulation,” citing, in addition to the other cases now under review, Forbush v. Leonard, 8 Minn. 267 (303); and Crowley v. Le Duc, 21 Minn. 412. Forbush v. Leonard was a simple proceeding by an attorney to enforce a charging lien on a judgment. Crowley v. Le Due was another effort to enforce a charging lien as against the adverse party who had settled with their client in fraud of the complaining attorneys.
In not one of these cases was there involved anything more than the purely equitable process of enforcing an existing charging lien.' In every case there was a verdict or judgment, or the proceeds of litigation remaining in the hands of the adverse party, and there was no way open to the complaining attorneys to protect their rights except by the statutory proceeding intended for that ¡purpose.
It was not contended in one of them, and there was no room for the contention, that, where the only question between attorney and client is whether the client has the right to recover money from the attorney, the former does not have an election of remedies and cannot proceed by an action at law. The dictum quoted from Eriksson v. Boyum cannot fairly be construed as going to any such extent. In any event, the right to a jury trial having been done away with by express agreement of the client, the discussion in the opinion, so far as it goes beyond that fact, may be considered as obiter.
The opinion in Eriksson v. Boyum does not support the suggestion — -we cannot believe that it is intended as an argument — that the guaranty of the right to trial by jury is fulfilled by a statute mailing discretionary the granting of a jury trial. Our constitutional guarantees “do not mean to leave room for the play and action of purely personal and arbitrary power.” Yick Wo v. Hopkins, 118 U. S. 356 (370). It follows that any statute permitting a court as a matter of discretion to deny a constitutional right is just as objectionable as though it made mandatory the denial of that right.
There is nothing in the control which courts possess over attorneys, as officers of the court, which makes permissible the extension of such control so as to include litigants and permit the taking from *389the latter of their right to a jury trial in an action for money simply because the defendant is an attorney.
Respondents insist that the controlling question, that concerning the client’s right to trial by jury in a case where his only effort is to recover money from an attorney, has been decided the other way in New York. The cases cited in support of that contention are: In Re Farrington, 131 N. Y. Supp. 312; Wolfe v. Mack, 142 N. Y. Supp. 433; In Re Connor’s Estate, 164 N. Y. Supp. 374; In Re Lahn, 167 N. Y. Supp. 217; In Re Eno’s Estate, 182 N. Y. Supp. 571; In Re Farmers Loan & Trust Co. 188 N. Y. Supp. 373. In not one of these cases was there any suggestion by a client, or on his behalf, that he was entitled to a jury trial. The question is not once mentioned, and in several of the cases there was no room for its consideration either because the client himself was taking the initiative in a summary proceeding, or the matter came up in probate proceedings.
We have always supposed that when a debtor paid his creditor, the latter’s lien, if any, was extinguished. That explains our statement that, in view of the admitted settlement, supposedly final, between respondents and their client, “there is no property of the clients in their hands to which a lien can attach.” This statement respondents term a “shallow claim.” That may be true, but the plummet used in sounding the intellectual depth of the statement in question is this mistaken summary of Farmer v. Stillwater Water Co. “In the Farmer case, all that the attorney had was a legal demand for money for services rendered against the client. He had possession of nothing and the client had nothing intact to which a lien might attach.” That statement is wrong in this: The attorney there did possess something very substantial; he had a lien on the verdict, a lien very carefully protected by the statutory method, a charging lien recognized as valid by the parties, and against which the plaintiff had expressly undertaken to protect defendant in order to induce the latter to settle. True, the attorney had in his hands no money of his client. But he did have the verdict, a very substantial one, upon which he fastened his lien. And it was a charg*390ing lien which he had the right to enforce in the appropriate manner.
Attorneys’ liens, both retaining and charging, were well known at common law. 2 B. C. L. 1063 and 1069. In that connection, we repeat the concluding thought of the original opinion, to the effect that, simply by enlarging common-law rights, or amplifying the procedure for their enforcement, a legislature cannot deprive a party of a constitutional right such as trial by jury.
Finally, it should be observed (in response to another pertinent suggestion of counsel) that, although our statute concerning attorneys’ liens and their enforcement is a substitute for the common law on the subject, it does not deprive the courts of their inherent power by summary proceedings, initiated in a proper case by a client against an attorney to compel the latter to account to the client for money or property which in any way has come into the attorney’s possession. In fact that power is declared and vitalized by statute, section 4956, G. S. 1913. Against such proceedings attorneys have ample protection in the liens created by statute and the uniform disposition of courts to protect their rights against the inclination of some clients to deny the compensation earned by the faithful attention of the attorney to the matter intrusted to his charge.